Case 1:20-cv-02511-EGS Document 8 Filed 10/26/20 Page 1 of 2

AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge

UNITED STATES DISTRICT COURT

for the
District of Columbia [|

United States, ex rel, Robert C. Laity
Plaintiff

 

Vv.
U.S. Senator Kamala Devi Harris
Defendant

 

 

)
)
) Civil Action No. 1:20-cv-02511 (EGS)
)
)

NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.

You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.

Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

 

Printed names of parties and attorneys Signatures of parties or attorneys Dates
Robert C. Laity, Plaintiff, pro se a
Neo es ; 10/10/2020
U.S. Senator Kamala Devi Harris, Defendant a pe

 

 

Reference Order

IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

Date: -
District Judge’s signature

Emmet G. Sulivan, U.S. District Court Judge

 

Printed name and title

Note: Return this form to the clerk of court only if you are consenting to the exercise of jurj
magistrate judge. Do not return this form to a judge.

 

-

OCT 26

 

 

 

|
\
|

Angela D. Caeser, Clerk of Court

istrict of Columbia |

 
Case 1:20-cv-02511-EGS Document 8 Filed 10/26/20 Page 2 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF D.C.

 

United States, ex rel. Robert C. Laity, Civil Action No. 1:20-cv-02511 (EGS)

-Plaintiff/Relator
Vv. CERTIFICATE OF SERVICE
U.S. Senator Kamala Devi Harris, Dated: October 20, 2020
-Defendant

 

I CERTIFY that I have sent a copy of the attached “NOTICE,
CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE
JUDGE” this day, October 20, 2020, by U.S. Mail, to:

The U.S. Attorney for D.C. U.S. Senator Kamala Devi Harris
Civil Process Clerk U.S. Senate

555 9th Street, NW, 112 Hart Senate Office Bldg.
Washington, D.C., 20530 Washington. D.C., 20510

The U.S. Attorney General
950 Pennsylvania Avenue, NW,
Washington, D.C. 20530

     

DK, rpN Apa Vs: Te
Robert C. Laity, Plaintiff/Rel
43 Mosher Drive
Tonawanda, New York, 14150

Tel: (716) 260-1392

Email: robertlaity@roadrunner.com/

  

October 20, 2020

 

 
